Citation Nr: 1637225	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  10-08 259A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder, to include major depressive disorder, dysthymia, bipolar disorder, and anxiety disorder, not otherwise specified.

3.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The Board previously remanded the matter in January 2015 for issuance of a statement of the case on the issue of entitlement to a higher initial disability rating for posttraumatic stress disorder.

The Veteran testified before the undersigned during an October 2015 hearing.  A transcript is of record.

The Board again refers the issue of entitlement to an effective date earlier than April 22, 2011, for the grant of service connection for posttraumatic stress disorder to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

The Board previously referred the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disability to the AOJ, however, that issue is automatically before the Board in light of the decision in Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board has jurisdiction over completed appeals of VA decisions, which consist of a timely filed notice of disagreement, the issuance of a statement of the case, and a timely filed substantive appeal.  38 U.S.C.A. §§ 7104(a), 7105(a) (West 2014); 38 C.F.R. §§ 20.200, 20.201 (2015).  In this case, VA never issued a statement of the case following the Veteran's timely July 2015 notice of disagreement with the February 2015 rating decision that denied entitlement to service connection for bilateral hearing loss.  Hence, further development is required.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

In his March 2010 VA Form 9, the Veteran requested a hearing before a member of the Board on the issue of entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder, to include major depressive disorder, dysthymia, bipolar disorder, and anxiety disorder, not otherwise specified.  The Veteran has not yet been scheduled for a hearing on the issue.  Hence, the RO must schedule the requested hearing.

The Veteran was last provided a VA examination addressing the nature and extent of his posttraumatic stress disorder in April 2011, over five years ago, and VA treatment records from July 2011 to August 2015 are not associated with the Veteran's claims file.  Further, what symptoms and functional limitations are attributable to his service-connected posttraumatic stress disorder and which are due to nonservice-connected psychiatric disorders.  Hence, further development is required before the Board can issue a fully-informed decision on the issues of entitlement to a higher initial disability rating for posttraumatic stress disorder and entitlement to a total disability rating based on individual unemployability due to service-connected disability.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran and his representative a statement of the case addressing entitlement to service connection for bilateral hearing loss.  If, and only if, the Veteran perfects an appeal by submitting a timely substantive appeal (VA Form 9), the matter should be returned to the Board for further appellate review.

2.  Obtain the Veteran's complete VA psychiatric treatment records since July 2011.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

3.  Request the Veteran's complete treatment records from the Center for Neuropsychiatry.  If necessary, request that he complete an appropriate release form.  Associate any records received with the claims file.  

4.  Then, schedule the Veteran for an examination by a board of two VA examiners regarding the nature and etiology of any acquired psychiatric disorder other than posttraumatic stress disorder.  The examiners must be provided access to the Veteran's electronic VBMS file and Virtual VA file.  The examiners must review the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files, including this Remand, and note such review in the report.  All indicated and appropriate psychiatric and psychological studies and tests should be performed. 

Based on a review of the record and their examination the examiners must identify the nature and etiology of each diagnosed psychiatric disorder that has been present at any time since the filing of the claim in September 2007.  For each identified diagnosis, the examiners must provide a joint opinion addressing whether it is at least as likely as not (at least a 50 percent probability) that the disability is related to active service.  For each diagnosis that is not related to active service, the examiners must provide a joint opinion addressing whether it is at least as likely as not that the disorder was caused or is permanently aggravated by the Veteran's service-connected posttraumatic stress disorder.  

Regarding the nature of any diagnosed posttraumatic stress disorder, the examiners must address its nature and severity.  To the extent possible, the examiners must identify the most pertinent symptoms and functional limitations attributable to the Veteran's posttraumatic stress disorder which are distinct from any other diagnosed psychiatric disorder.  If the examiners cannot differentiate the symptoms and functional limitations attributable to the Veteran's posttraumatic stress disorder and those attributable to another psychiatric disorder, the examiners should explain why.  Finally, the examiners should elicit from the Veteran a detailed employment history, including any special training and descriptions of daily tasks for each position.

The examiners must take into account and comment on all lay statements to include those offered by the Veteran, his wife, and all buddies.

The examiners are advised that while the Veteran, his spouse, and other lay persons providing statements are not competent to provide a specific diagnosis or medical opinion, they are competent to report lay-observable symptoms and functional limitations.  The examiners are further advised, however, that while the absence of corroborating clinical records may NOT be the determinative factor, the terms competence and credibility are not synonymous. 

A complete and adequate rationale is required for any and all opinions expressed.  If the examiners find that the requested opinions cannot be rendered without resorting to speculation, they should so state, and should indicate whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given the state of medical science and the known facts) or by a deficiency in the record (i.e., additional facts are required), or that the examiner does not have the necessary knowledge or training.

4.  The RO must then readjudicate the claims.  If any claim remains denied the RO must issue a supplemental statement of the case and offer the claimant and his representative an opportunity to respond.   

5.  Then, and only then, if any issue remains denied the RO must schedule the Veteran for a hearing before a member of the Board.

6.  After the development requested has been completed, the RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examiners documented their consideration of both electronic claims folders, to include identifying the date range of Virtual VA and Veterans Benefits Management System records reviewed.  If any report is deficient in any manner, the RO must implement corrective procedures at once.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

